Appeal by defendant from (1) a judgment of the Supreme Court, Kings County, rendered January 12, 1976, convicting him of criminal possession of a forged instrument in the second degree, making an apparently sworn false statement in the first degree and violating subdivision 1 of section B32-358.0 ["Prohibited acts”] of the Administrative Code of the City of New York (three counts pertaining to the abandonment of a home improvement contract or project and one count pertaining to the deviation from the plans and specifications of a home improvement contract), after a nonjury trial, and imposing sentence, and (2) a decision of the same court, dated January 12, 1976, which denied his application to set aside the convictions. Appeal from the decision dismissed. No appeal lies from a decision. Judgment modified, on the facts, by reversing the conviction under subdivision 1 of section B32-358.0 of the Administrative Code which pertains to the deviation from the plans and specifications of a home improvement contract, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. The People failed to establish that defendant deviated from any specific "plans or specifications” of the contract (see Administrative Code, § B32-358.0, subd 1; cf. Fowler v Bushby, 69 Mise 341). Latham, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.